DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on March 17, 2022 for the application filed July 21, 2021 which claims priority to a provisional application filed on July 22, 2020. Claims 1, 6-8, 10-12, 14, 18, 23, 25, 29 and 30 have been amended. Claims 4-5 have been cancelled and claim 31 has been newly added. Claims 1-3 and 6-31 are currently pending and have been examined.

Claim Objections
Claims 18 and 29 is objected to because of the following informalities:
Claim 18 recites “involving activities the at least some of the places of interest” in line 4, which should be reworded (i.e. “of the at least some of).
Claim 29 is objected to for the same reasons as claim 18.
Appropriate correction is required.


Allowable Subject Matter
Claims 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 13, 18-19, 20, 22-23, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Pub. No. 2021/0125732) in view of Aubrey et al. (Green, Yellow, Orange Or Red? This New Tool Shows COVID-19 Risk In Your County), Sadilek et al. (U.S. Pub. No. 2021/0090750) and Kelly et al. (U.S. Patent No. 11,011,277).
Regarding claim 1, Patel discloses a tangible, non-transitory, machine-readable medium storing instructions that, when executed by one or more processors, effectuate operations (Paragraph [0186]) comprising: 
obtaining, with a computer system, a plurality of geolocations from a geographic information system, the plurality of geolocations including both geolocations that are geographic regions and geolocations that are places of interest within those geographic regions (Paragraph [0074], Such geographical data is characterized as having a geographical identifier, which is an identifiable point in X-Y coordinate system. Examples of data with geographical identifier include latitude and longitude information, region or area in a census tract, postal/zip code of a country, or a geographical shape. Paragraph [0076], Geotemporal data, along with its geographical identifier and temporal identifier, obtained from aforementioned sources, are to be unified in a geotemporal data integrator 110. Geotemporal data integrator 110 is configured to integrate geotemporal data obtained from various information sources. In some embodiments, the geotemporal data integrator is configured to utilize spatial and object-relational database management technologies provided by open source mapping servers, such as Postgress geographical information system data base technology. Paragraph [0080], exposome data warehouse comprises a shape database. The shape database stores geometry information which defines borders or contours of locations. For example, a group of geometry information can be adopted to represent a shape of a governmental administrative region, e.g., a city, a county, a state, etc., that constitute the border lines of the region. A physical location can be represented and queried by numbers, strings, etc., stored in the shape database. The group of geometry information, or shape data, in combination of geographical identifier and time identifier, can be used to represent geotemporal situation of a region at certain time period of interest through access via Application Program Interface (or API).); 
obtaining, with the computer system, first data about at least some of the plurality of geolocations (Paragraph [0075], Information in practice which is up to the level for machine learning module configured to personalize medical prediction in association with geotemporal factors can be obtained from different sources. In some embodiments of the module, data with geotemporal factors are retrieved from public database of government authorities. United States Census provides regional socioeconomic data with time identifies.), wherein: 
the first data is updated less frequently than a first rate (Census data is collected at a set frequency.), and 
the first data is not pathogen specific (Census data is not pathogen specific.); 
obtaining, with the computer system, second data about at least some of the plurality of geolocations (Paragraph [0024], infectious disease prevalence such as COVID-19, SARS, Influenza, etc. are reported at a county level. Paragraph [0025], Occurrence of some disease (such as infectious diseases) is more dynamic with high frequency changes within weeks, months, or up to half a year.), wherein: 
the second data is updated more frequently than a second rate that is more frequent than the first rate (Paragraph [0025], Occurrence of some disease (such as infectious diseases) is more dynamic with high frequency changes within weeks, months, or up to half a year. Paragraph [0143], The frequency of data collection can change without impacting the processing performed by the deep learning pipeline. Covid prevalence data is reported more frequently than census data.), and 
the second data is pathogen-specific (Paragraph [0024], infectious disease prevalence such as COVID-19, SARS, Influenza, etc. are reported at a county level.); 
d
determining, with the computer system, geolocation-pathogen-risk scores of the places of interest with a machine learning model trained to allocate risk of geographic regions to places of interest within those geographic regions based on at least some of the first data, such that at least some places of interest in the same geographic region have different geolocation-pathogen-risk scores (Paragraph [0024], infectious disease prevalence such as COVID-19, SARS, Influenza, etc. are reported at a county level. Diseases such as mentioned above typically outbreak and occur in a small geographical area than a county. Existing data sources do not provide observations at finer granularity of geographical area. Paragraph [0026], The technology disclosed can predict disease prevalence at finer grained geographical regions such as neighborhood level areas. Paragraph [0107], In some embodiments, individuals or population at risk can provide their coordinates, an address or a list of addresses, which can be mapped to location(s) on the earth. The system is configured to query area-level image information from the database and leverage machine learning algorithms, to provide a risk profile for individuals or population. Paragraph [0121], The system can predict specific health categories and risk factors in a range from 0 to 1. Paragraph [0150], The output from the regressors is a score for disease prevalence and risk factors. In one implementation, the regressors predict the prevalence values ranging from 0 to 1.); and 
storing, with the computer system, the geolocation-pathogen-risk scores of the places of interest and the Paragraph [0112], a disease prevalence and risk factors database per census tract 785. Paragraph [0121], The health categories and risk factors can be stored in the health categories and risk factors database 788.).
Patel further discloses determining geotemporal data for use in determining the disease prevalence scores and storing the geotemporal data (Paragraphs [0095]-[0102] and fig. 11), but does not appear to explicitly discloses that the geotemporal data includes determining, with the computer system, geolocation-pathogen-risk scores of the geographic regions based on both the first data and the second data.
Aubrey teaches that it was old and well known in the art of pandemic metrics at the time of the filing to perform determining, with the computer system, geolocation-pathogen-risk scores of the geographic regions based on both the first data and the second data and storing, with the computer system, the geolocation-pathogen-risk scores of the geographic regions in memory (Aubrey, discusses determining a COVID risk level at the county level using population of the country (i.e. first data) and new COVID cases in the county (i.e. second data). This data is stored and exportable as shown on page 3. This is done to track the spread and severity of COVID-19 in a standard way to measure the risk against the total population.).
Therefore, it would have been obvious to one of ordinary skill in the art of pandemic metrics at the time of the filing to modify the geotemporal data determinations 
For example, when determining a disease prevalence score at a finer granularity than at a county level (Patel, paragraph [0024]), the system would determine/use the county level risk levels/disease prevalence at the county level as geotemporal data.
Patel as modified by Aubrey further discloses obtaining user device data from a plurality of users for use in determining the prevalence scores (Patel, paragraph [0084]). 
Patel as modified by Aubrey does not appear to explicitly disclose, but Sadilek teaches that it was old and well known in the art of healthcare machine learning at the time of the filing wherein: the second data includes anonymized movement transactions each both corresponding to a movement of a person between geolocations and including starting and ending geographic coordinates (Sadilek, paragraph [0051], the systems and methods of the present disclosure can allow for machine learning of epidemiological models over data available locally on user devices, for example, leveraging text typed on the user devices and the GPS-like location history of the devices. The systems and methods of the present disclosure can provide assistance in producing privacy-preserving occupancy mobility maps, for example, aggregating statistics of how many devices moved from geographical area A to geographical area B over time interval T (e.g., important for disease modeling and infrastructure planning). In some implementations, the systems and methods of the present disclosure can allow for deploying securely aggregated risk maps for disease prevention.); and 
determining geolocation-pathogen-risk scores of the places of interest comprises determining amounts of people visiting the places of interest during designated windows of time based on the movement transactions (Sadilek, paragraph [0051], Aggregating statistics of how many devices moved from geographical area A to geographical area B over time interval T. In some implementations, the systems and methods of the present disclosure can allow for deploying securely aggregated risk maps for disease prevention. [0089], Through the use of on-device inference (e.g., which does not require transmission of user data from the device) and through the use of privacy-preserving upload techniques, the proposed system can generate a prevalence map that provides up-to-date mapping of prevalence of a disease among a population and/or geographic area.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare machine learning at the time of the filing to modify the second data and determining geolocation-pathogen-risk scores of the places of interest of Patel as modified by Aubrey such that the second data includes anonymized movement transactions each both corresponding to a movement of a person between geolocations and including starting and ending geographic coordinates; and determining geolocation-pathogen-risk scores of the places of interest comprises determining amounts of people visiting the places of interest during designated windows of time based on the movement transactions, as taught by Sadilek, as this data can be important for disease 
Patel as modified by Aubrey and Sadilek further discloses wherein the movement transactions are obtained without having server-side access to personally identifiable information of the people undergoing the corresponding movements and based on geolocations sensed by mobile computing devices carried by the people undergoing the corresponding movements (Patel, paragraph [0084], Data stored in these edge devices is device-specific data. Out of consideration to protect privacy and information security, certain data stored in these edge devices may never leave the edge devices and are processed in the edge devices, construed as protecting personally identifiable information.).
Patel as modified by Aubrey and Sadilek does not appear to explicitly disclose, but Kelly teaches that it was old and well known in the art of infectious disease risk assessment at the time of the filing and wherein at least some of the geolocations are individual floors of a multi-story building, each of at least of a plurality of the floors corresponding to a different geolocation for which a respective geolocation-pathogen-risk score is determined (Kelly, abstract, column 19, lines 56-67 and column 22, lines 9 discuss that assigning risk scores to subordinate locations within a region, wherein the subordinate locations include buildings or portions of a building associated with a specific businesses, construed as including levels of a multi-story building. Also see fig. 4 showing multistory buildings.) to reduce a death rate due to the infectious agent in the geographic region, subordinate location, and/or subordinate space (Column 14, lines 51-53).


Regarding claim 2, Patel as modified by Aubrey, Sadilek and Kelly further discloses wherein: the first data is static data (Patel, paragraph [0075] discusses using census data, construed as static.); 
the second data is dynamic data (Patel, paragraph [0024], infectious disease prevalence such as COVID-19, SARS, Influenza, etc. are reported at a county level. Paragraph [0025], Occurrence of some disease (such as infectious diseases) is more dynamic with high frequency changes within weeks, months, or up to half a year. Aubrey, as incorporated in claim 1 above discusses that the COVID daily cases data, which is dynamic.); 
at least some of the geographic regions are reporting districts (Patel, paragraph [0024], Prevalence data of many diseases are reported for larger geographical regions such as a “county”.); 
at least some of the places of interest are smaller than 1,000 square meters (Patel fig. 9 and paragraph [0128] show and discuss that an area/community within a region/county may be the size of a city block, construed as smaller than 1,000 square meters.); and 
the geolocation-pathogen-risk scores of the places of interest and the geolocation- pathogen-risk scores of the geographic regions are specific to the corresponding geolocations and are independent of potential visitors to those corresponding geolocations (As discussed above in claim 1, the risk scores are based on regions and areas within the regions. There is no mention of potential visitors being accounted for.).

Regarding claim 3, Patel as modified by Aubrey, Sadilek and Kelly further discloses wherein: the static data includes census data updated once per decade (Patel, paragraph [0075], in some embodiments of the module, data with geotemporal factors are retrieved from public database of government authorities. United States Census provides regional socioeconomic data with time identifies. While Patel focuses on survey census data (i.e. updated every 1-5 years), It is well known that census data is updated every 10 years and could be used as well, for example to determine population density of counties used to determine the risk score of the county..); and 
the dynamic data includes amounts of infections, vaccinations, or deaths attributable to a given pathogen in the geographic regions updated at least daily (Aubrey, as incorporated into claim 1 above discuses that the daily COVID cases are used to generate the county level risk scores.).

Regarding claim 6, Patel as modified by Aubrey, Sadilek and Kelly further discloses wherein movement transactions are obtained without having server- side access to pseudonymous identifiers of the people undergoing the corresponding movements by which movement transactions by the same person are correlatable (Patel, paragraph [0084], Data stored in these edge devices is device-specific data. Out of consideration to protect privacy and information security, certain data stored in these edge devices may never leave the edge devices and are processed in the edge devices.).

Regarding claim 7, Patel as modified by Aubrey, Sadilek and Kelly further discloses wherein determining amounts of people visiting the places of interest comprises: steps for reducing latency when querying the geographic information system (Patel, paragraphs [0088]-[0092] discuss that the edge devices compute insights and provide the insights to the machine learning model. This would allow computations to be done on the edge devices and not the central server, reducing latency.)

Regarding claim 13, Patel as modified by Aubrey, Sadilek and Kelly further discloses wherein the operations comprise: performing active learning with the machine learning model as new instances of the second data are obtained over time, wherein the second data is time-series data (Patel, paragraph [0026], The technology disclosed can collect and process information from multiple sources such as satellite image data, data collected from sensors deployed in various geographical areas, and surveys conducted by organizations. The technology disclosed can combine geographical data obtained from satellite images with temporal data collected from sensors, surveys, etc. The technology disclosed can predict disease prevalence at finer grained geographical regions such as neighborhood level areas. Data mobile computing devices that contains medical or health related information can be incorporated using federated machine learning that does not require confidential, proprietary or personal information of users to move outside their computing devices. The technology disclosed therefore includes logic to create geotemporal data by combining geographical and temporal data. Paragraph [0092], Geotemporal AI model aggregator 230 can be configured to work in a public computing cloud or a private computing cloud. Within which, machine learning model of geotemporal health patterns 231 is configured to received averaged derived insights, i.e. learned average value of bunch of tensors, from distributed learning network 220. Machine learning model of geotemporal health pattern 231 is to be updated by the averaged derived insights and therefore further improve the learning model. Improved learning model is to be sent to edge devices for improved federated learning.).

Regarding claim 18, Patel as modified by Aubrey, Sadilek and Kelly further discloses exposing an application program interface by which third party computing services interrogate the geolocation-pathogen-risk scores of at least some of the places of interest (Patel, paragraph [0080], The group of geometry information, or shape data, in combination of geographical identifier and time identifier, can be used to represent geotemporal situation of a region at certain time period of interest through access via Application Program Interface (or API). Paragraph [0122], the components of the system 700, described above, are all coupled in communication with the network(s) 755. The actual communication path can be point-to-point over public and/or private networks. The communications can occur over a variety of networks and can use appropriate application programming interfaces (APIs).) to inform product or service recommendations involving activities the at least some of the places of interest (Construed as intended use and not given patentable weight).

Regarding claim 19, Patel as modified by Aubrey, Sadilek and Kelly further discloses steps for personal-pathogen-risk-scoring (Patel, paragraph [0107], In some embodiments, individuals or population at risk can provide their coordinates, an address or a list of addresses, which can be mapped to location(s) on the earth. The system is configured to query area-level image information from the database and leverage machine learning algorithms, to provide a risk profile for individuals or population.).
Patel as modified by Aubrey, Sadilek and Kelly does not appear to explicitly disclose steps for calculating geolocation-pathogen-risk scores for a plurality of variants of a plurality of pathogens. However, the method of Patel can be performs on any disease category with corresponding geo-temporal data, which include disease variants. Therefore, it would have been obvious modify the operations of Patel so as to include steps for calculating geolocation-pathogen-risk scores for a plurality of variants of a plurality of pathogens because of  design incentives or other market forces (i.e. new infectious disease variants are spreading).

Regarding claim 20, Patel as modified by Aubrey, Sadilek and Kelly further discloses accessing historical geolocation-pathogen-risk scores of the geographic regions in memory (Patel, paragraph [0065], The disease prevalence and risk factors data is sourced from the US Centers for Disease Control and Prevention 2017 500 Cities data.7 The 500 Cities data contains disease and health indicator prevalence for 26,968 individual census tracts of the 500 Cities which are the most populous in the United States. These prevalences are estimated from the Behavioral Risk Factor Surveillance System.); 
training another machine learning model to predict geolocation-pathogen-risk scores based on the historical geolocation-pathogen-risk scores (Patel, paragraph [0152], Multilayer Perceptron (MLP) is a feed-forward neural network, the output layer and can have a single unit in case of regression. The system includes logic to perform regressing geotemporal data for the particular census tract and the respective weighted average latent feature vectors against the disease categories and the risk factors and generating the prevalence scores. In one implementation, we perform regression of the latent space feature representation against the disease prevalence and risk features from CDC 500 Cities Project using a Multilayer Perceptron (MLP). The MLP is sequential with three hidden layers. The first hidden layer has 1,024 nodes, the second has 512 nodes, and the third has 512 nodes. All layers have a ReLU activation function and a dropout layer with 10% probability. We split the data into 60% training, 20% validation, and 20% testing. The model is trained for the optimal number of epochs as determined by the validation set. We use the Adam optimizer and a learning rate of 0.0001 with 0.01 weight decay.); and 
Patel, paragraph [0004], Disease prevalence, especially for infectious diseases, change over time such as weeks, months, or years, etc. Temporal aspect indicating frequency of change of disease prevalence can be important for public health decision makers when deploying resources to protect their communities. Paragraph [0090], Optimization procedure optimizes a model as a function of predictor variables, e.g., geotemporal variables, that best predicts the known outcome or dependent variable, e.g., health indicators such as disease or phenotype like age or body mass index. Paragraph [0153], However, when training the MLP, the loss from prediction is backpropagated through the mean function and used to fine-tune (i.e., adjust the weights slightly) the AlexNet feature extractor. As a result, the latent space feature vector is no longer just the pretrained representation but rather is calculated as a function of the outcome variable).

Regarding claim 22, Patel as modified by Aubrey, Sadilek and Kelly further discloses the operations further comprising training the machine learning model trained to allocate risk of geographic regions to places of interest by iteratively determining splits of multiple dimensions in an input feature space that includes the first data with a greedy optimization that minimizes a measure of entropy on each side of the splits, the input feature space having more than five dimensions (Patel, paragraph [0144], Examples of regressors include extreme gradient boosting (XGBoost) or multilayer perceptrons (MLPs). Other types of regressor can be used such as gradient boosted decision trees (GDBT), random forest, etc. Gradient boosted decision trees and XGBoost regressors both perform this limitation as evidenced by Chen. Patel, paragraph [0156], Each feature vector comprises of “n” values as shown in LFV 1, LFV 2, LFV k, where as “n” is the number of dimensions in the feature space. For example, in one implementation, the feature extractor to generate latent features in a 4096-dimensional image space, therefore, the value of “n” is 4096.).

Regarding claim 23, Patel as modified by Aubrey, Sadilek and Kelly further discloses wherein the machine learning model segments the input feature space into different volumes corresponding to different weights (Patel, paragraph [0127], In one implementation, the non-image-based data are merged with image features extracted from the feature extractor. For example, suppose we have “Y” variable indicating disease prevalence, measured on a census tract unit. Suppose we have an “X” variable, such as median income OR percent Mexican, also on a census tract unit. These data, for example, can come from American Community Survey (Census). assume that we have multiple of satellite images that are images of a census tract. We feed each satellite image through a deep neural network and output a latent space feature vector in a 4096-dimensional image space. For each census tract, we take the mean of all the 4,096 feature vectors for that census tract. This results in a 4,096-dimensional feature vector that represents one census tract. The geotemporal data integrator can include logic to do a column-wise append of the X variables to the 4,096-dimensional feature vector. The resulting data can be provided as input to the regression model or regressor as (Y=[X, [Image]]). Paragraph [0158], The latent feature vectors LFV 1, LFV 2, LFV k are multiplied with respective normalized weights w1, w2, wk as shown in FIG. 13C. This results in respective weighted latent feature vectors wLFV 1 (1351), wLFV 2 (1352), wLFV 3 (1353).); and 
the allocation risk of geographic regions to places of interest within those geographic regions based on at least some of the first data comprises (Patel, paragraph [0158], The system then uses the waLFV or weighted average latent feature vectors for when regressing against a plurality of disease categories and risk factors.): 
obtaining weights for the places of interest within those geographic regions (Patel, paragraph [0157], Each feature vector LFV 1, LFV 2, and LFV n are dot producted with a weighting vector wV (1310) as shown in FIG. 13A. This results in intermediate weights Iw 1 (1321), Iw 2 (1325), and Iw k (1329), for respective latent feature vectors. For example, when LFV 1 is dot producted with weighting vector (wV) the resulting output is intermediate weights Iw 1 (1321).); 
normalizing, within each of the geographic regions, the weights of the places of interest in the respective geographic regions to form coefficients, such that the coefficients in a given geographic region sum to 1 or less (Paragraph [0157], The unnormalized weights for all latent feature vectors are passed through a softmax function to obtain normalized image weights labeled as w1, w2, wk, respectively for all latent feature vectors. Paragraph [0159], the output range of the softmax function is between zero and one and the sum of all the probabilities is equal to one.); and 
multiplying the geolocation-pathogen-risk scores of the regions by the coefficients corresponding to places of interest in the respective geographic regions to allocate risk of geographic regions to places of interest within those geographic regions Patel, paragraph [0158], The latent feature vectors LFV 1, LFV 2, LFV k are multiplied with respective normalized weights w1, w2, wk as shown in FIG. 13C. This results in respective weighted latent feature vectors wLFV 1 (1351), wLFV 2 (1352), wLFV 3 (1353). A summation of weighted latent feature vectors is performed as shown in the top part of FIG. 13D. The results in a summed latent feature vector or swLFV 1371. As shown by the arrow, each element of the vection swLFV is a summation of respective elements in all weighted latent feature vectors for images for the census tract. Finally, a weighted average is calculated by dividing the elements of the swLFV by sum of normalized weights w1, w2, wk which is labeled as “w” (1375). This results in a weighted average latent feature vector or waLFV (1381). The system then uses the waLFV or weighted average latent feature vectors for when regressing against a plurality of disease categories and risk factors.).

Regarding claim 26, Patel as modified by Aubrey, Sadilek and Kelly further discloses causing a user interface to be presented with a map of a geographic extent (Patel, paragraph [0076], In some embodiments, the geotemporal data integrator is configured to utilize spatial and object-relational database management technologies provided by open source mapping servers, such as Postgress geographical information system data base technology. Paragraph [0124], The group of geometry information, or shape data, in combination of geographical identifier and time identifier, can be used to represent geotemporal situation of a region at certain time period of interest through access via Application Program Interface. Also see fig. 4.); 
Patel, paragraph [0107], In some embodiments, individuals or population at risk can provide their coordinates, an address or a list of addresses, which can be mapped to location(s) on the earth. The system is configured to query area-level image information from the database and leverage machine learning algorithms, to provide a risk profile for individuals or population. Paragraph [0124], Geographical data is characterized as having geographical identifier which is an identifiable point in X-Y coordinate system. Examples of data with geographical identifier include latitude and longitude information, region or area in a census tract, postal or ZIP codes, or a geographic shape. The system can include a shape database. The shape identifier 835 includes logic to use the information stored in the shape database to borders and contours of locations. The shape database stores geometry information which defines border and contours of locations. For example, a group of geometry information can be adopted to represent a shape of a governmental administrative region, e.g., a city, a county, a state, etc., that constitute the border lines of the region. A physical location can be represented and queried by numbers, strings, etc., stored in the shape database. The group of geometry information, or shape data, in combination of geographical identifier and time identifier, can be used to represent geotemporal situation of a region at certain time period of interest through access via Application Program Interface.); 
accessing geolocation-pathogen-risk scores of geolocations within the bounding polygon (Patel, paragraph [0107], In some embodiments, individuals or population at risk can provide their coordinates, an address or a list of addresses, which can be mapped to location(s) on the earth. The system is configured to query area-level image information from the database and leverage machine learning algorithms, to provide a risk profile for individuals or population. Paragraph [0124], A physical location can be represented and queried by numbers, strings, etc., stored in the shape database. The group of geometry information, or shape data, in combination of geographical identifier and time identifier, can be used to represent geotemporal situation of a region at certain time period of interest through access via Application Program Interface.); and 
causing a heat map to be presented in the user interface with color indicating geolocation- pathogen-risk scores of geolocations within the bounding polygon (Fig. 4 and Aubrey as incorporated into claim 1.).

Regarding claim 30: all limitations as recited have been analyzed and rejected with respect to claim 1.  Claims 30 pertains to a method, corresponding to the operations of claim 1. Claim 30 does not teach or define any new limitations beyond claims 1; therefore claim 30 is rejected under the same rationale.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Pub. No. 2021/0125732) in view of Aubrey et al. (Green, Yellow, Orange Or Red? This New Tool Shows COVID-19 Risk In Your County), Sadilek et al. (U.S. Pub. No. 2021/0090750), Kelly et al. (U.S. Patent No. 11,011,277) and Brodsky (H3: Uber’s Hexagonal Hierarchical Spatial Index).
Regarding claim 8, Patel as modified by Aubrey, Sadilek and Kelly does not appear to explicitly disclose, but Brodsky teaches that it was old and well known in the 
obtaining a latitude and longitude coordinate of an ending location of a given movement transaction among the anonymized movement transactions (Brodsky, page 8, the function geoToH3 takes latitude, longitude, and resolution) between 0 and 15, with 0 being coarsest and 15 being finest), and returns an index.); 
truncating digits of the latitude and longitude coordinates less significant than a threshold position to form truncated coordinates (Brodsky, page 8, the function geoToH3 takes latitude, longitude, and resolution) between 0 and 15, with 0 being coarsest and 15 being finest), and returns an index.); 
determining an identifier of a grid square from the truncated coordinates (Brodsky, page 8, The basic functions of the H3 library are for indexing locations, which transforms latitude and longitude pairs to a 64-bit H3 index, identifying a grid cell. The function geoToH3 takes latitude, longitude, and resolution) between 0 and 15, with 0 being coarsest and 15 being finest), and returns an index.);  
using the identifier of the grid square as a pointer to a set of geolocations in the grid square (Brodsky, page 10, The hierarchical nature of H3 allows for efficiently truncating the precision (or resolution) of an index and recovering the original indexes. The precision of a single index can also be efficiently truncated as a bitwise operation, or expanded to a higher precision set of indexes.); and 
computing, for at least some of the set of geolocations in the grid square, point-in- polygon algorithm results based on the latitude and longitude coordinate, using more significant digits than are present in the truncated coordinates, without computing point-Brodsky, page 10, The hierarchical nature of H3 allows for efficiently truncating the precision (or resolution) of an index and recovering the original indexes. The precision of a single index can also be efficiently truncated as a bitwise operation, or expanded to a higher precision set of indexes. Page 3, Deriving information and insights from data in the Uber marketplace requires analyzing data across an entire city. Because cities are geographically diverse, this analysis needs to happen at a fine granularity. Figure 2. The maps above depict the process of bucketing points with H3: cars in a city; cars in hexagons; and hexagons shaded by number of cars. We use a grid system to bucket events into hexagonal areas, in other words, cells.) to efficiently visualize and explore spatial data (Brodsky, page 1).
Therefore, it would have been obvious to one of ordinary skill in the art of analysis of spatial data at the time of the filing to modify the steps of determining amounts of people visiting the places of interest of Patel as modified by Aubrey, Sadilek and Kelly, to incorporate the limitations above, as taught by Brodsky, in order to efficiently visualize and explore spatial data

Regarding claim 9, Brodsky further teaches that it was old and well known in the art of analysis of spatial data at the time of the filing wherein: the geographic information system stores more than 100,000 geolocations, each designated with a corresponding polygon having latitude and longitude coordinates as vertices (Brodsky, page 6, The H3 grid is constructed by laying out 122 base cells over the Earth, with ten cells per face. Some cells are contained by more than one face. Since it is not possible to tile the icosahedron with only hexagons, we chose to introduce twelve pentagons, one at each of the icosahedron vertices. These vertices were positioned using the spherical icosahedron orientation by R. Buckminster Fuller, which places all the vertices in the water. This helps avoid pentagons surfacing in our work. Page 7, H3 supports sixteen resolutions. Each finer resolution has cells with one seventh the area of the coarser resolution. Page 8, h3ToGeo and h3ToGeoBoundary are the inverse of this function, providing the center coordinates and outline of the grid cell specified by the H3 index, respectively.); and 
less than 0.01% of the geolocations are analyzed with the point-in-polygon algorithm to determine whether the given movement transaction indicates a visit, thereby reducing worst-case run-time computational complexity by more than three orders of magnitude relative to systems that analyze every one of the 100,000 geolocations to determine which are visited (Brodsky, page 4, Clustering can be done using objective functions, producing shapes much more useful for analysis. Determining membership of a cluster is as efficient as a set lookup operation. Page 10, The hierarchical nature of H3 allows for efficiently truncating the precision (or resolution) of an index and recovering the original indexes. The uncompact representation has 10,633 hexagons at resolution 6, but the compact representation has 901 hexagons at resolutions up to 6. In both cases, a hexagon index is a 64-bit integer. The precision of a single index can also be efficiently truncated as a bitwise operation, or expanded to a higher precision set of indexes.) to efficiently visualize and explore spatial data (Brodsky, page 1).
efficiently visualize and explore spatial data

Claims 10-12, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Pub. No. 2021/0125732) in view of Aubrey et al. (Green, Yellow, Orange Or Red? This New Tool Shows COVID-19 Risk In Your County), Sadilek et al. (U.S. Pub. No. 2021/0090750), Kelly et al. (U.S. Patent No. 11,011,277) and Locke et al. (U.S. Patent. No. 11,164,269).
Regarding claim 10, Patel as modified by Aubrey, Sadilek and Kelly does not appear to explicitly disclose, but Locke teaches that it was old and well known in the art of risk analysis at the time of the filing to include obtaining a geolocation to be visited by a person (Locke, column 20, lines 41-50, the travel application 124 can receive travel data associated with a travel plan of a user, the travel plan indicating one or more travel locations. Column 22, lines 8-10, In step 312, the travel application 124 can update the travel itinerary based on the one or more suggestions in response to receiving user approval of the changes); 
obtaining a record indicative of that person's compliance with previous behavior modification messaging regarding pathogen risk (Locke, column 21, lines 66-67 and column 22, lines 1 and 8-10, In step 310, the travel application 124 can generate one or more travel suggestions for the user that mitigate or reduce the risk updates. In step 312, the travel application 124 can update the travel itinerary based on the one or more suggestions in response to receiving user approval of the changes.); 
determining a risk modifier score based on the record (Locke, column 21, lines 59-61, In step 308, the travel application 124 can receive risk updates associated with the travel itinerary during travel by the user.); and 
modifying a geolocation-pathogen-risk score corresponding to the geolocation to be visited by the person with the risk modifier score to form a personalized geolocation-pathogen- risk score, wherein failures to respond to comply with previous behavior modification messaging regarding pathogen risk causes the personalized geolocation-pathogen-risk score to indicate more risk (Locke, column 21, lines 7-8, 21-24 and 36-44, In some embodiments, the travel application 124 generates an infection travel risk score. Column 22, lines 11-19, Furthermore, in addition to, or instead of generating the travel risk score based on the destination risk data, the travel application 124 can generate the travel risk score based on personal risk data associated with the user. In some embodiments, the infection travel risk score changes overtime as data is collected. The travel application 124 can generate suggestions to update the travel plan of the user based on change in the infection risk score. For example, if the infection travel risk score increases to a value greater than a particular amount caused by change in the destination risk data or the personal risk data, the travel application 124 can generate a suggested update to the travel plan. The summary page can indicate an original risk score for the tip of the user generated by the travel application 124 and a concluding risk score based on deviations that the user has performed. For example, the concluding risk score can indicate what a user has done while traveling, where they have stayed, where they have eaten, and/or what other people the user has come into contact with.) to take measures that restrict the ability of a healthy person from contracting the disease or an infected person from spreading the disease (Locke, column 1, lines 17-19).
Therefore, it would have been obvious to one of ordinary skill in the art of risk analysis at the time of the filing to modify the steps of Patel as modified by Aubrey, Sadilek and Kelly to further include the limitations above, as taught by Locke, in order to take measures that restrict the ability of a healthy person from contracting the disease or an infected person from spreading the disease.

Regarding claim 11, Locke further teaches that it was old and well known in the art of risk analysis at the time of the filing to include determining that the personalized geolocation-pathogen-risk score satisfies a threshold; and 
in response, causing a message to be presented to the person via the person's mobile computing device (Locke, column 1, lines 42-47, In some embodiments, the instructions cause the one or more processors to generate one or more suggestions to the travel plan based on the infection travel risk score increasing to a value greater than a particular amount caused by at least one of a first change to the destination risk data or a second change to the personal risk data. Column 2, lines 38-47, In some embodiments, the instructions cause the one or more processors to generate a travel itinerary for the user based on the travel data and risk data associated with the travel plan and provide the travel itinerary to the user via a user interface of a user device, generate one or more suggested updates to the travel itinerary based on changes in the risk data to dynamically account for changes in the risk data as the user is traveling, and provide the one or more suggested updates to the user via the user interface of the user device.) to take measures that restrict the ability of a healthy person from contracting the disease or an infected person from spreading the disease (Locke, column 1, lines 17-19).
Therefore, it would have been obvious to one of ordinary skill in the art of risk analysis at the time of the filing to further modify the steps of Patel as modified by Aubrey, Sadilek, Kelly and Locke to further include the limitations above, as taught by Locke, in order to take measures that restrict the ability of a healthy person from contracting the disease or an infected person from spreading the disease.

Regarding claim 12, Locke further teaches that it was old and well known in the art of risk analysis at the time of the filing wherein the record and the personalized geolocation-pathogen-risk score are updated more frequently than the geolocation-pathogen-risk score corresponding to the geolocation to be visited by the person (Locke, column 16, lines 4-9, The travel application 124 can be configured to generate and/or analyze travel plans based on real time risk to facilitate proper travel planning and/or mid-travel plan deviation. Real-time is construed as more frequent than other frequencies discussed above.) to take measures that restrict the ability of a healthy person from contracting the disease or an infected person from spreading the disease (Locke, column 1, lines 17-19).
Therefore, it would have been obvious to one of ordinary skill in the art of risk analysis at the time of the filing to further modify the steps of Patel as modified by 

Regarding claim 24, Patel as modified by Aubrey, Sadilek and Kelly does not appear to explicitly disclose, but Locke teaches that it was old and well known in the art of risk analysis at the time of the filing to perform obtaining a starting geolocation and a stopping geolocation of a traveler (Locke, column 20, lines 41-46, In step 302, the travel application 124 can receive travel data associated with a travel plan of a user, the travel plan indicating one or more travel locations. The travel plan can indicate one or more destinations that the user will be visiting and approximate or definite times and/or days that the user needs to arrive in each destination. Column 21, lines 45-48, In some embodiments, the travel application 124 can generate multiple different travel routes from a travel plan of a user indicating an originating location and one or more travel destination.); 
accessing geolocation-pathogen-risk scores of the starting geolocation and the stopping geolocation (Locke, column 15, lines 34-44, The health data systems 111 can be systems that aggregate disease related infection levels for geographic areas (e.g., risk data streams) and provide the information to the risk analytics system 110. The health data systems 111 can be Center For Disease Control And Prevention (CDC) systems, data published by John Hopkins University systems, data published by the World Health Organization (WHO), and/or any other health data system. The data published by the health data system 100 can be real-time data that changes as disease infections are detected and reported by hospitals and/or disease testing facilities. Column 21, lines 48-53, The travel application 124 can score each route with an infection route risk score indicating the level of risk that a user experiences when traveling on the route. The infection route risk score can indicate infection risk levels associated with each travel route and/or personal risk data associated with the user.); and 
causing a user interface to be presented that indicates one or more indicia of risk corresponding to the geolocation-pathogen-risk scores of the starting geolocation and the stopping geolocation (Locke, column 22, lines 13-19, The summary page can indicate an original risk score for the tip of the user generated by the travel application 124 and a concluding risk score based on deviations that the user has performed. For example, the concluding risk score can indicate what a user has done while traveling, where they have stayed, where they have eaten, and/or what other people the user has come into contact with.) to take measures that restrict the ability of a healthy person from contracting the disease or an infected person from spreading the disease (Locke, column 1, lines 17-19).
Therefore, it would have been obvious to one of ordinary skill in the art of risk analysis at the time of the filing to modify the steps of Patel as modified by Aubrey, Sadilek and Kelly to further include the limitations above, as taught by Locke, in order to take measures that restrict the ability of a healthy person from contracting the disease or an infected person from spreading the disease.

Regarding claim 28, Patel as modified by Aubrey, Sadilek and Kelly not appear to explicitly disclose, but Locke teaches that it was old and well known in the art of risk analysis at the time of the filing to perform: 
obtaining sequences of geolocations of a plurality candidate paths to be traveled by goods in supply chain or a person (Locke, column 20, lines 41-46, In step 302, the travel application 124 can receive travel data associated with a travel plan of a user, the travel plan indicating one or more travel locations. The travel plan can indicate one or more destinations that the user will be visiting and approximate or definite times and/or days that the user needs to arrive in each destination.); 
accessing geolocation-pathogen-risk scores of the geolocations of the candidate paths (Locke, column 20, lines 51-53, In step 304, the travel application 124 can receive risk data associated with one or more transportation methods to the one or more travel locations. Locke, column 15, lines 34-37, The health data systems 111 can be systems that aggregate disease related infection levels for geographic areas (e.g., risk data streams) and provide the information to the risk analytics system 110.); 
determining path-pathogen-risk scores of the candidate paths based on the geolocation- pathogen-risk scores of the geolocations of the candidate paths (Locke, column 21, lines 45-50, In some embodiments, the travel application 124 can generate multiple different travel routes from a travel plan of a user indicating an originating location and one or more travel destinations. The travel application 124 can score each route with an infection route risk score indicating the level of risk that a user experiences when traveling on the route.); and 
Locke, column 21, lines 53-58, The travel application 124 can generate a suggestion to travel on one route of the routes associated with a lowest infection route risk score, can generate a user interface indicating each travel route and the score of each route, and/or can generate a list of the routes sorted in order of lowest risk score to highest risk score.) to take measures that restrict the ability of a healthy person from contracting the disease or an infected person from spreading the disease (Locke, column 1, lines 17-19).
Therefore, it would have been obvious to one of ordinary skill in the art of risk analysis at the time of the filing to further modify the steps of Patel as modified by Aubrey, Sadilek and Kelly to further include the limitations above, as taught by Locke, in order to take measures that restrict the ability of a healthy person from contracting the disease or an infected person from spreading the disease.

Claims 14-15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Pub. No. 2021/0125732) in view of Aubrey et al. (Green, Yellow, Orange Or Red? This New Tool Shows COVID-19 Risk In Your County), Sadilek et al. (U.S. Pub. No. 2021/0090750), Kelly et al. (U.S. Patent No. 11,011,277) and Bitran et al. (U.S. Pub. No. 2017/0039339).
Regarding claim 14, Patel as modified by Aubrey, Sadilek and Kelly does not appear to explicitly disclose, but Bitran teaches that it was old and well known in the art of health risk analysis at the time of the filing to perform:
Bitran, paragraph [0044], the method includes determining a target location for a selected registered user at a predetermined time. As previously discussed, the target location may be a current or future predicted location and the future prediction location may be associated with an event in a calendar such as a dinner reservation, meeting, conference, etc. Therefore, the target location may be a restaurant, office building, conference room, classroom, etc. In one embodiment, the target location is a room. In another embodiment, the target location is a building. Businesses often have multiple facilities and therefore, the target locations may include multiple locations of an organization.) ; 
obtaining a set of people who visit or are predicted to visit the facilities (Bitran, paragraph [0045], the method includes determining a group of other registered users who are or will be physically present at the target location at the predetermined time or within a time range prior to the predetermined time. For instance, the group of other registered users may include classmates, coworkers, friends, etc., determined or predicted to be at the target location.); 
obtaining, for each of at least some members of the set of people, associated geolocations, at least some of the associated geolocations being geolocations including residences of respective members of the set or people or places the respective members of the set of people have previously visited (Bitran, paragraph [0014], Subject to authorization by a registered user, the electronic personal assistant program is configured to passively monitor various user data 26 on the client computing device 12 and other client computing devices 16. Paragraph [0020], the user profile 32 may include inferred data from the user data 26 regarding the demographic data on the age, gender, race and ethnicity, and place of residence of the user, geographic travel history of the user, place of employment of the user, family unit of the user, family medical history, past medical history of the user, preexisting medical conditions of the user, current medications of the user, allergies of the user, surgical history, past medical screenings and procedures, past hospitalizations and visits, social history (alcohol, tobacco, and drug use, sexual history and habits, occupation, living conditions), health maintenance information (exercise habits, diet information, sleep data, vaccination data, therapy and counseling history), health provider preferences, and health benefits information.); 
accessing, from each member of the set of people who visit or are predicted to visit the facilities, geolocation-pathogen-risk scores of the associated geolocations (Bitran, paragraph [0046], The group health data may also be determined based on a location history and/or event data associated with one of the other registered users. For instance, if users in group travel to high risk regions, they may be deemed to have a higher likelihood of having an infectious disease.); and 
determining geolocation-pathogen-risk scores, or modified geolocation-pathogen-risk scores, of the facilities based on the geolocation-pathogen-risk scores of the associated geolocations (Bitran, paragraph [0047], the method includes identifying a health risk level for the target location using the group health data.) to prevent the spread of communicable diseases such as influenza and the common cold throughout groups of people who gather in a location (Bitran, paragraph [0002]).


Regarding claim 15, Patel as modified by Aubrey, Sadilek and Kelly does not appear to explicitly disclose, but Bitran further teaches that it was old and well known in the art of health risk analysis at the time of the filing to perform determining subsets of the set of people based on the geolocation-pathogen-risk scores of their associated geolocations (Bitran, paragraph [0046], The group health data may also be determined based on a location history and/or event data associated with one of the other registered users. For instance, if users in group travel to high risk regions, they may be deemed to have a higher likelihood of having an infectious disease.) to prevent the spread of communicable diseases such as influenza and the common cold throughout groups of people who gather in a location (Bitran, paragraph [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art of health risk analysis at the time of the filing to modify the operations of Patel as modified by Aubrey, Sadilek and Kelly, to include the limitations above, as taught by Bitran, in order to prevent the spread of communicable diseases such as influenza and the common cold throughout groups of people who gather in a location.

Regarding claim 25, Patel as modified by Aubrey, Sadilek and Kelly does not appear to explicitly disclose, but Bitran teaches that it was old and well known in the art of health risk analysis at the time of the filing to perform: 
obtaining a passenger manifest for a transit of a vehicle (Britan, paragraph [0045], the method includes determining a group of other registered users who are or will be physically present at the target location at the predetermined time or within a time range prior to the predetermined time. For instance, the group of other registered users may include classmates, coworkers, friends, etc., determined or predicted to be at the target location. For instance, the group of other registered user's may be attendees of a meeting or other event in the selected user's calendar. In other examples, the group of other registered user's may be people attending a sporting event, a concert, etc., that the selected registered user is or will be attending. In yet another example, the selected user may book a cruise vacation and the group of other registered users may be other people who have booked a cruise vacation on the same cruise ship. Paragraph [0030], In such an example, the target location may be an airport terminal, airplane, etc.); 
based on the passenger manifest, accessing a history of geolocations visited by travelers identified by the manifest (Bitran, paragraph [0046], The group health data may also be determined based on a location history and/or event data associated with one of the other registered users. For instance, if users in group travel to high risk regions, they may be deemed to have a higher likelihood of having an infectious disease.); 
accessing geolocation-pathogen-risk scores of the geolocations visited by the travelers (Bitran, paragraph [0046], The group health data may also be determined based on a location history and/or event data associated with one of the other registered users. For instance, if users in group travel to high risk regions, they may be deemed to have a higher likelihood of having an infectious disease.); and 
determining a transit-pathogen-risk score of the transit based on the geolocation- pathogen-risk scores of the geolocations visited by the travelers (Britan, paragraph [0047], Next at 308 the method includes identifying a health risk level for the target location using the group health data. Paragraph [0030], In such an example, the target location may be an airport terminal, airplane, etc.) to prevent the spread of communicable diseases such as influenza and the common cold throughout groups of people who gather in a location (Bitran, paragraph [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art of health risk analysis at the time of the filing to modify the operations of Patel as modified by Aubrey, Sadilek and Kelly, to include the limitations above, as taught by Bitran, in order to prevent the spread of communicable diseases such as influenza and the common cold throughout groups of people who gather in a location.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Pub. No. 2021/0125732) in view of Aubrey et al. (Green, Yellow, Orange Or Red? This New Tool Shows COVID-19 Risk In Your County), Sadilek et al. (U.S. Pub. No. 2021/0090750), Kelly et al. (U.S. Patent No. 11,011,277), Bitran et al. (U.S. Pub. No. 2017/0039339) and HARA et al. (U.S. Pub. No. 2020/0335226).
Regarding claim 16, Patel as modified by Aubrey, Sadilek, Kelly and Britan does not appear to explicitly disclose, but Bitran further teaches that it was old and well Bitran, paragraph [0048], the method determines if the health risk level greater than a threshold value. If it is determined that the health risk level is not greater than the threshold value (NO at 310) the method ends. However, if it is determined that the health risk level is greater than the threshold value (YES at 310) the method advances to 312. At 312 the method includes generating an activity warning (e.g., visual, audio, and/or haptic alert) for the target location based on the health risk level. In one example, the activity warning may discourage participation in an event on the selected registered user's calendar. In another example, the event may be automatically rescheduled and/or cancelled responsive to generation of the activity warning. Cancelling the event may include sending cancellation notices to event participant and/or deleting the event from a database. The other registered users may also be selected users and receive a warning.) to prevent the spread of communicable diseases such as influenza and the common cold throughout groups of people who gather in a location (Bitran, paragraph [0002]); and
HARA teaches that it was old and well known in the art of infection risk analysis at the time of the invention/filing to perform causing a user interface to be presented showing color-coded representations of the facilities with colors indicating the geolocation-pathogen-risk scores of the facilities (HARA, paragraph [0067], An infection risk map is an example of pathogen distribution information and indicates the distribution of infection risk information. More specifically, an infection risk map is information that shows infection risk information on a map. On an infection risk map, for example, a color corresponding to infection risk information is given to each area. Correspondences between infection risk information and a color may be, for example, “danger”=“red”, “caution”=“yellow”, and “safe”=“no color”. Figs. 8-14 show the risk map being applied to facilities at different locations.) to promptly provide information beneficial to prevention of infection (HARA, paragraph [0006])..
Therefore, it would have been obvious to one of ordinary skill in the art of health risk analysis at the time of the filing to modify the operations of Patel as modified by Aubrey, Sadilek, Kelly and Britan, to include the limitations above, as taught by Bitran and HARA, in order to prevent the spread of communicable diseases such as influenza and the common cold throughout groups of people who gather in a location and promptly provide information beneficial to prevention of infection.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Pub. No. 2021/0125732) in view of Aubrey et al. (Green, Yellow, Orange Or Red? This New Tool Shows COVID-19 Risk In Your County), Sadilek et al. (U.S. Pub. No. 2021/0090750), Kelly et al. (U.S. Patent No. 11,011,277), Bitran et al. (U.S. Pub. No. 2017/0039339) and Mansfield et al. (U.S. Pub. No. 2013/0325979).
Regarding claim 17, Patel as modified by Aubrey, Sadilek, Kelly and Britan does not appear to explicitly disclose, but Mansfield teaches that it was old and well known in the art of  location based communications at the time of the filing wherein obtaining the set of people and obtaining the associated geolocations comprises querying a payroll or Mansfield, paragraph [0103], a human resources department of a corporation registers each employee of the corporation with the communication system. In some cases, the communication system may act as a surrogate for a corporate sender and use the corporate personnel database to identify recipients and, based on the profiles of the recipients, determine appropriate parameters and/or communications. Paragraph [0088], Triggering locations and times may be identified based on the recipient's age, personal characteristics, home address, work address, commute pattern, travel habits, consumption habits, or other characteristic.) to assist the sender in selecting a recipient, a triggering location, a triggering time, contents of the communication, or other details related to the delivery of a communication (Mansfield, paragraph [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art of ocation based communications at the time of the filing to modify obtaining the set of people and obtaining the associated geolocations of Patel as modified by Aubrey, Sadilek, Kelly and Britan such that obtaining the set of people and obtaining the associated geolocations comprises querying a payroll or identity management service of the organization to obtain residential addresses of employees of the organization, as taught by Mansfield, in order to assist the sender (i.e. company) in selecting a recipient, a triggering location, a triggering time, contents of the communication (i.e. risk information), or other details related to the delivery of a communication.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Pub. No. 2021/0125732) in view of Aubrey et al. (Green, Yellow, Orange Or Red? This New Tool Shows COVID-19 Risk In Your County), Sadilek et al. (U.S. Pub. No. 2021/0090750), Kelly et al. (U.S. Patent No. 11,011,277) and Kazinnik (Beyond DAG: Introducing Cyclic Graphs in Neural Networks).
Regarding claim 21, Patel as modified by Aubrey, Sadilek and Kelly further discloses wherein training the another machine-learning model comprises computing partial derivatives of perceptron weights of the another machine-learning model with respect to an objective function that is based on differences between predictions of the another machine-learning model and the historical geolocation-pathogen-risk scores (Patel, paragraph [0152], In one implementation, fine-tuning of the mean latent space feature vector that is performed. The regression is performed using an MLP as described above. However, when training the MLP, the loss from prediction is backpropagated through the mean function and used to fine-tune (i.e., adjust the weights slightly) the AlexNet feature extractor. As a result, the latent space feature vector is no longer just the pretrained representation but rather is calculated as a function of the outcome variable. In this implementation, the MLP is sequential with two hidden layers. The first hidden layer has 512 nodes and the second has 256 nodes. All layers have a ReLU activation function and a dropout layer with 10% probability. We split the data into 60% training, 20% validation, and 20% testing. We use the Adam optimizer and a learning rate of 0.001 with 0.01 weight decay. We unfreeze the last convolutional layer from the pretrained AlexNet base to fine-tune.).

Kazinnik teaches that it was old and well known in the art of neural networks at the time of the filing to provide machine learning model comprises a directed cyclic graph of perceptions (Kazinnik discusses extending back-propagation in neural networks to Cyclic Graphs and implicit conditions to provide modeling parameters that convey physical meaning.).
	Therefore, it would have been obvious to one of ordinary skill in the art of neural networks to modify the another machine learning model of Patel as modified by Aubrey, Sadilek and Kelly to include a directed cyclic graph of perceptions, as taught by Kazinnik, in order to provide modeling parameters that convey physical meaning.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Pub. No. 2021/0125732) in view of Aubrey et al. (Green, Yellow, Orange Or Red? This New Tool Shows COVID-19 Risk In Your County), Sadilek et al. (U.S. Pub. No. 2021/0090750), Kelly et al. (U.S. Patent No. 11,011,277), Arora et al. (U.S. Pub. No. 2021/0280320) and Barrett et al. (U.S. Pub. No. 2017/0316324)
Regarding claim 27, P Patel as modified by Aubrey, Sadilek and Kelly further discloses determining variation over time of the geolocation-pathogen-risk score of the given geolocation (Patel, paragraph [0004], Disease prevalence, especially for infectious diseases, change over time such as weeks, months, or years, etc. Temporal aspect indicating frequency of change of disease prevalence can be important for public health decision makers when deploying resources to protect their communities.).
Arora, When the user hovers the cursor over a block group on the map 112, information for that specific block group 118 is displayed, as shown in FIG. 8.); and 
in response, causing the user interface to present information (Arora, When the user hovers the cursor over a block group on the map 112, information for that specific block group 118 is displayed, as shown in FIG. 8.) to provide actionable data needed by various entities to truly make significant improvements (Arora, paragraph [0004]); and 
Barrett teaches that it was old and well known in the art of epidemic forecasting at the time of the filing to provide a trend chart depicting variation over time of the geolocation-pathogen-risk score of the given geolocation (Barrett, fig. 13 and paragraphs [0171]-[0172] and [0202]).
Therefore, it would have been obvious to one of ordinary skill in the art of community health-related dashboards and epidemic forecasting at the time of the filing to modify the operations related to determining variation over time of the geolocation-pathogen-risk score of the given geolocation of Patel as modified by Aubrey, Sadilek and Kelly to include receiving a user selection in the user interface of a given geolocation within the bounding polygon; and in response, causing the user interface to present a trend chart depicting variation over time of the geolocation-pathogen-risk score of the given geolocation, as taught by Arora and Barrett, in order to provide actionable data, useful insights and trends needed by various entities to truly make significant improvements.

Claims Allowable Over Prior Art
Claims 29 and 31 are allowable over the cited prior art. While all the limitations of claims 29 and 31 are disclosed, taught or suggested in the prior, it would not have been obvious to one of ordinary skill in the art to combine the prior art references so as to teach each and every limitation of claim 29 and 31 without relying on hindsight reasoning.




Response to Arguments
Applicant's arguments filed March 17, 2022 regarding claims 1-3, 6-28 and 30 being rejected under 35 U.S.C. §103 have been fully considered but they are not persuasive. 
Applicant argues that Patel does not discloses a machine model trained to allocate risk of geographic regions to places of interest within the geographic regions. Specifically, Applicant argues that Patel is inferring disease prevalence and risk with relatively fine granularity from the outset and that Patel’s use of geotemporal data is not obtained for a region and then allocated to places of interest therein.
The Applicant appears to not be considered the combination of Patel and Aubrey in the argument. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
However, paragraphs [0004]-[0005] of recites “Infectious diseases such as COVID-19, SARS, Influenza are commonly reported at a county level. However, county is a large geographical area and effective allocation of resources requires health data of a population at a finer granularity. Disease prevalence, especially for infectious diseases, change over time such as weeks, months, or years, etc. Temporal aspect indicating frequency of change of disease prevalence can be important for public health decision makers when deploying resources to protect their communities. An opportunity arises to develop a system that can analyze existing available data sources to predict disease prevalence for finer grained geographical areas.”
Therefore, Patel is concerned with using machine learning to allow geotemporal data, such as COVID-19 disease data reported at a county level to predict disease prevalence for finer grained geographical areas.
Aubrey is used to show that another common geotemporal COVID-19 disease data report involves county level risk levels calculated from census reported population density and county wide cases reported. Therefore, the combination would obtain and/or determine county level risk levels and then using machine learning to predict disease prevalence for finer grained geographical areas, construed as allocating.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEVIN C HEIN/Examiner, Art Unit 3686